UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4314



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATHANIEL DANTE RICE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-153)


Submitted:   November 19, 2003         Decided:     February 23, 2004


Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Sandra J. Hairston, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nathaniel     Dante     Rice    appeals     his    conviction   for

possession with intent to distribute seven grams of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2000), and possession of a

firearm after having been convicted of a felony, in violation of 18

U.S.C. §§ 922(g), 924(a) (2000).

           On appeal, Rice first contends that the district court

erred in applying the good faith exception to a search conducted

pursuant   to   a   defective    search    warrant.      A   district   court’s

determination of probable cause under the Fourth Amendment is an

issue of law, and is therefore reviewed de novo.             United States v.

Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996).            After careful review of

the record, we conclude that the district court properly applied

the good faith exception.        Id.

           Rice also contends that his statement was admitted at

trial in violation of his rights pursuant to Miranda v. Arizona,

384 U.S. 436 (1966).       Even if Rice’s statement was admitted in

error, based on the evidence presented at trial, we conclude that

any error was harmless.     See United States v. Mobley, 40 F.3d 688,

694 (4th Cir. 1994).

           Finally, Rice seeks to assert the defense of estoppel by

entrapment as to his conviction under § 922(g).              However, as Rice

recognizes, this argument is squarely foreclosed by our decision in

United States v. Etheridge, 932 F.2d 318 (4th Cir. 1991).


                                       - 2 -
              Accordingly, we affirm Rice’s conviction. We deny Rice’s

motion for new counsel and dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -